Renewed cross motion by the respondents to dismiss an appeal from an order of the Supreme Court, Nassau County (Robbins, J.), dated January 11, 1991.
Upon the papers filed upon renewal of the cross motion and the papers filed in opposition thereto, it is
Ordered that the renewed cross motion is granted and the appeal is dismissed, without costs or disbursements.
We agree with the respondents’ contention that the plaintiffs appeal from the order dated January 11, 1991, must be dismissed as untimely taken. The record indicates that the respondents mailed the plaintiff a copy of that order with notice of entry on January 21, 1991. Therefore, the plaintiffs notice of appeal, dated June 3, 1991, was untimely (see, CPLR 5513). Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.